 


114 HR 1499 IH: Physical Activities Recommendations for Americans Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1499 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Kind (for himself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the publication by the Secretary of Health and Human Services of physical activity recommendations for Americans. 
 
 
1.Short titleThis Act may be cited as the Physical Activities Recommendations for Americans Act of 2015. 2.Physical activity recommendations for Americans (a)Reports (1)In generalNot later than December 31, 2018, and at least every 10 years thereafter, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall publish a report that provides physical activity recommendations for the people of the United States. Each such report shall contain physical activity information and recommendations for consideration and use by the general public, and shall be considered, as applicable and appropriate, by relevant Federal agencies in carrying out relevant Federal health programs. 
(2)Basis of recommendationsThe information contained in each report required under paragraph (1) shall be based on the most current evidence-based scientific and medical knowledge at the time the report is prepared, and shall include additional information for population subgroups, such as children or individuals with disabilities, if scientific and medical evidence indicates that physical activity recommendations vary in such a manner that such stratification is warranted. (3)Update reportsNot later than 5 years after the publication of the first report under paragraph (1), and every 10 years thereafter, the Secretary shall publish an update report detailing evidence-based practices and highlighting continuing issues with respect to physical activity. The contents of reports under this paragraph may focus on a particular group, subsection, or other division of the general public or on a particular issue relating to physical activity. 
(b)Interaction with other recommendationsFederal agencies proposing to issue physical activity recommendations that differ from the recommendations in the most recent report published under subsection (a)(1) shall submit such proposed recommendations to the Secretary for review, and as appropriate, approval, to ensure that such recommendations are either consistent with the physical activity recommendations published under such subsection or based on the most current evidence-based scientific and medical knowledge. (c)Existing authority not affectedThis section is not intended to limit the support of biomedical research by any Federal agency or to limit the presentation or communication of scientific or medical findings or review of such findings by any Federal agency. 
 
